Citation Nr: 1639007	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  

2.  Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass grafting, exclusive of the time period where temporary total evaluations have been assigned.     

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1971 to August 1991.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA).  Regional Office (RO) in St. Petersburg, Florida.     

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the Veteran's record.  

Before turning to the merits of the Veteran's claims, two procedural issues must be discussed.  First, a substantial amount of evidence has been associated with the Veteran's claims file since his claims were last adjudicated in the December 2010 statement of the case.  In letters to VA and at his February 2016 hearing, however, the Veteran has waived his right to have this evidence reviewed by the Agency of Original Jurisdiction (AOJ).  Such a waiver is ultimately unnecessary here, as the Board is taking an action favorable to the Veteran (i.e., reopened and granting his claim for service connection for tinnitus) and remanding the remainder of his claims.  As such, the AOJ will have the chance to review this evidence before the Board issues a final decision on the remanded claims.  See 38 C.F.R. § 20.1304(c) (2015).

Second, the Veteran filed a claim for a TDIU in August 2008, and the RO denied that claim in the same January 2009 rating decision currently on appeal.  However, the Veteran did not enter a notice of disagreement as to such issue.  Rather, in March 2010, he provided additional information regarding his employability and again requested a TDIU.  Though the RO noted in a January 2011 rating decision that the Veteran's TDIU claim would be adjudicated in a separate decision, no such decision was ever furnished.  The Veteran subsequently again sought a TDIU in an April 2014 claim.  The RO denied that claim in a December 2014 decision, and the Veteran filed a notice of disagreement in April 2015.  

While a claim for a TDIU can be bifurcated and separately decided from underlying increased ratings claims, the Board acknowledges that a request for a TDIU is also part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Compare Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions), and Locklear v. Shinseki, 24 Vet. App. 311, 315(2011) (VA is permitted to address a claim for TDIU independently of other claims, including increased rating and service connection claims), with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation).  

In this case, the Veteran has consistently maintained that he is unable to work on account of his service-connected heart disease, the same disability for which he seeks an increased rating here.  Thus, despite the separate actions of the RO and the unappealed rating decision from January 2009 regarding the TDIU claim, the Board concludes that the Veteran's claim for a TDIU is part and parcel of his underlying increased ratings claims.  As such, there is no reason to remand for a statement of the case following the Veteran's April 2015 notice of disagreement.  Instead, the Board has full jurisdiction over this issue, and it is included on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to increased ratings for heart disease and hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in April 2003, the RO denied service connection for tinnitus.  

2.  Evidence added to the record since the final April 2003 denial is not cumulative and redundant of the evidence of record at the time of the previous final denial, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  The Veteran's tinnitus had its onset in or is otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim for service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO originally denied the Veteran's claim for service connection for tinnitus in an April 2003 rating decision.  After reviewing the Veteran's service treatment records, as well as post-service treatment records and VA examination reports, the RO determined that there was no evidence of a complaint or diagnosis of tinnitus during the Veteran's active service.  The RO therefore concluded that there was no evidence of an in-service incurrence of the Veteran's claimed tinnitus, and the RO accordingly denied his claim.  

Concurrent with this denial, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for tinnitus was received until February 2008, when the Veteran filed his application to reopen such claim.  Furthermore, no evidence pertaining to the Veteran's tinnitus was received within one year of the issuance of the April 2003 rating decision, and no additional service department records were obtained and associated with the record.  Consequently, neither 38 C.F.R. § 3.156(b) or (c) is applicable to the instant claim.  Given these facts, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

In this case, much in the way of new evidence has been submitted since the previous final denial in April 2003, including letters from the Veteran, his testimony at his February 2016 Board hearing, and additional medical treatment records.  

Of greatest importance is the Veteran's testimony from his February 2016 hearing.  At that hearing, the Veteran described his in-service history of noise exposure, noting that, while on active service in the Air Force, he worked near the flight line at the beginning of his career, then transitioned to a position as a heavy machinery operator.  He noted that he was not always provided with adequate hearing protection, and that he first noted ringing in his ears in 1990, prior to his retirement in August 1991.  

As the Veteran's testimony was provided after the time of the April 2003 denial, it is new.  Furthermore, presuming the credibility of such testimony pursuant to Justus, supra, as it speaks directly to the reason for the previous final denial (i.e., the lack of an in-service incurrence of tinnitus), it raises the possibility of substantiating his claim for service connection for tinnitus.  It is therefore considered material as well.  As new and material evidence regarding his claim for service connection for tinnitus has been received, the Veteran's claim shall be reopened and considered on the merits.  

Service Connection for Tinnitus 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's essential contention is that he has tinnitus that began during his active service or that is causally related to his active service.  For the reasons that follow, the Board concurs, and service connection for tinnitus will be granted.  

First, the Board acknowledges that the Veteran has a current diagnosis of tinnitus.  The Veteran's VA treatment records reflect that he complained of tinnitus in 2007.  A December 2008 VA audio examination similarly noted that the Veteran has tinnitus.  Finally, at his February 2016 hearing, the Veteran stated that he currently experiences tinnitus.  Tinnitus is a disability capable of lay observation, so the Veteran is competent to state that has this disability.  The current disability criterion is met.  

Next, though the Veteran's service treatment records do not reflect that he complained of or sought treatment for tinnitus during his active service, the Board acknowledges that the Veteran was exposed to noise during his 20 year career in the Air Force.  In this regard, his DD-214 reflects a military occupational specialty (MOS) of "construction equipment technician," an occupation that would undoubtedly subject a person to noise exposure.  Further, at his February 2016 hearing, the Veteran testified as to his in-service noise exposure, stating that he initially worked near the flight line at the beginning of his service, and that his use of protective equipment improved as he proceeded through his active service.  Considering the Veteran's MOS and his competent and credible testimony, the Board determines that the Veteran was exposed to noise during his active service, and the in-service incurrence criterion is met.  

The remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  He underwent a VA examination in December 2008, at which time the examiner concluded that it is less likely than not that the Veteran's tinnitus is related to his in-service noise exposure.  The examiner, however, based his opinion only on the lack of an in-service diagnosis and the lack of an in-service threshold shift in the Veteran's underlying hearing acuity.  The examiner did not state when the Veteran's tinnitus began, or whether it could be related to his active service independently of hearing loss or an in-service diagnosis.  Accordingly, the conclusion offered by the examiner there is inadequate for adjudication purposes.  

Rather than remanding the case for a new opinion, however, the Board finds that the Veteran's testimony from his February 2016 hearing establishes the nexus element.  At that hearing, the Veteran provided his history of being exposed to hazardous noise during his active service, and he stated that he first noticed ringing in his ears in 1990, shortly before his retirement.  This history is consistent with other statements from the Veteran of record.  In a March 2009 notice of disagreement, for instance, the Veteran stated that he began experiencing tinnitus during his active service, but he "was not aware that it was considered a disability."  At his December 2008 VA examination, the Veteran described a gradual onset of intermittent bilateral tinnitus.  

As noted above, tinnitus is a disability capable of lay observation, which includes as to the date of onset.  As the Veteran stated that he had tinnitus during his active service and has continued to experience such condition since his retirement, the nexus criterion is satisfied.  

In summary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his current tinnitus had its onset in or is otherwise related to his active service and his history of noise exposure therein.  Service connection for tinnitus is therefore warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for tinnitus is granted.  

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, as the Veteran's representative noted in his July 2015 informal hearing presentation, the Veteran last underwent a VA examination for his service-connected disabilities in 2010.  Given the Veteran's statements regarding the worsening of his disabilities, the representative requested that new VA examinations be provided.  Furthermore, at his February 2016 Board hearing, the Veteran testified to experiencing angina, shortness of breath, heart pounding, sweating, and feelings of nausea,  He also indicated that he felt that his cardiac conditions had worsened as his activities were further limited.  Though the Veteran submitted additional evidence regarding his disabilities following his February 2016 hearing (including the results of two Disability Benefits Questionnaires), the Board agrees with his representative that new examinations are required.  

The Board also finds that a remand is necessary so as to obtain updated treatment records.  In this regard, the most recent VA treatment records associated with the Veteran's claims file are dated from February 2008, and, at his Board hearing, he reported ongoing treatment at the VA facility in Pensacola, Florida.  He also testified to receiving treatment through the White Wilson Medical Center and Eglin Air Force Base in Florida.  Therefore, while on remand, the Veteran should be provided the opportunity to identify any additional treatment records in support of his claims and, thereafter, such should be obtained.  

Finally, the claim for a TDIU rating is inextricably intertwined with the Veteran's increased claims on appeal, as the outcome of such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, consideration of the appeal for a TDIU must be deferred pending resolution of the increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the White Wilson Medical Center and Eglin Air Force Base in Florida, as well as updated VA treatment records dated from February 2008 to the present from the Pensacola VA facility.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After allowing an adequate time for completion of the above ordered development, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected heart disease and hypertension.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  

In addition to providing all ordinarily required information regarding the current severity of the Veteran's service-connected disabilities, the examiner must also state whether the Veteran's metabolic equivalent (MET) levels change in severity during flare-ups of his heart disease.  The examiner should also identify the location, nature, and severity of any scarring associated with the Veteran's heart procedures.  The examiner must also provide information regarding the functional impact that the Veteran's service-connected heart disease and hypertension have on his daily life and employment.   

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


